Citation Nr: 0423780	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an automobile or adaptive equipment.  

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to May 1960 
and again from July 1960 to April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans' Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
as a result of the veteran's service-connected disabilities, 
he should be eligible for assistance in acquiring automobile 
and adaptive equipment, specially adapted housing, or in the 
alternative to specially adaptive housing, a special home 
adaptation grant.  The veteran maintains that he qualifies 
for specially adapted housing, in part, because of his 
chronic disabilities and because he is confined to a 
wheelchair.  

A review of the record reveals that the veteran is service-
connected for multiple disabilities, to include postoperative 
status regional enteritis (Crohn's disease), evaluated as 
60 percent disabling; bilateral cataracts, postoperative left 
eye, evaluated as 30 percent disabling; hemorrhoids, 
evaluated as 20 percent disabling; and esophageal 
obstruction, evaluated as noncompensably disabling.  He has a 
combined disability rating of 80 percent.  He has also been 
granted a total disability rating based upon individual 
unemployability (TDIU), effective from May 1994.  

The veteran was scheduled for a VA compensation and pension 
examination, contracted by QTC, in April 2002.  The veteran 
did not report for the examination.  His claim was denied, in 
part, because of his failure to report for the examination.  
Thereafter, the contacted VA and indicated, in pertinent 
part, that he did not report for the examination because of 
his health and he requested an examination closer to his 
home.  To the extent feasible, this should be accommodated.  

Under the circumstances of this case, the Board finds that 
additional assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
He should also be asked to provide any 
evidence he has in his possession 
regarding the aforementioned claims.  

2.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of any non-VA health care 
providers where he has received treatment 
for his service-connected disabilities 
which preclude his locomotion, vision, 
and loss or loss of use of his hands or 
lower extremities.  After obtaining any 
necessary release of information from the 
veteran, these records should be 
obtained, if any, and associated with the 
claims folder.  

3.  When the aforementioned development 
has been completed, the veteran should be 
afforded a VA general medical 
examination.  To the extent feasible, 
arrangements should be made to allow the 
veteran to be examined by a physician 
close to his home.  All indicated studies 
should be performed.  The examiner should 
indicate whether any of the veteran's 
service-connected disabilities affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
to include whether there is loss of use 
of an upper or lower extremity or 
extremities or loss of vision in both 
eyes with blindness in both eyes with 
5/200 visual acuity or less, or blindness 
in both eyes only having light 
perception, or impaired vision of both 
eyes with vision of 20/200 with 
corrective glasses in the better eye, or 
ankylosis of the hips or knees.  The 
examiner should be made aware that only 
the veteran's service-connected 
disabilities can be evaluated in making 
these determinations.  

4.  After the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of the evidence, the 
applicable laws and regulations and the 
reasons for the decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




